NON-FINAL ACTION
Change in Art Unit Designation for Your Application
The Art Unit designation of your application in the USPTO has changed from 2663 to 2698.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2698.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/05/2020 has been entered.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Response to Arguments
Applicant’s arguments with respect to newly amended independent claims 1, 8 and 9 have been considered AND an updated prior art search have been performed.
Examiner thanks Applicant for mapping the claimed invention to the “solid state CMOS image sensor” embodiment (i.e. second working example, Figures 11-13 & Para [0109-0115] in view of Para [0009]) on pages 7-10 of arguments.
Therefore, Examiner was able to determine for the claimed embodiments comprising a “solid state CMOS image sensor” that independent claim 1 (and its dependent claims 2-7 &11-13) and independent claim 9 (and its dependent claim 10) are now allowable.
However, amended independent claim 8 raises new issues which include a 35 USC 112 rejection for being indefinite (See 35 USC 112 rejection below). Specifically, claim 8 (which was originally examined as a “solid state image sensor” embodiment), no longer states language drawn to these features but rather has been broadened to be open-ended to OTHER TYPES of semiconductor devices that do not require a CMOS image sensor.
This also appears to be affirmed by Applicant’s arguments on page 10 below:

    PNG
    media_image1.png
    264
    664
    media_image1.png
    Greyscale

OTHER TYPES of semiconductor devices may refer to a MEMORY device, for example, without involving a CMOS image sensor in view of Applicant’s sparse explanation for a variant example in the published specification, per paragraphs [0121-0123], with the emphasis on paragraph [0122] stated below:
Paragraph [0122] - Also, the above embodiment has been described taking an example of a case in which application is the solid state image sensor, for example the CMOS image sensor, but is NOT LIMITED to this exemplary application. That is, the technology of the present disclosure is generally applicable to a Semiconductor Device such as a MEMORY DEVICE, in which the first semiconductor substrate provided with the circuit unit in which the unit circuits are located in a matrix form and the second semiconductor substrate provided with the drive unit for driving the unit circuits are STACKED, with the substrate surfaces on which the wiring layer are formed facing each other.
	In other words, the claim 8 semiconductor device may be a CMOS image sensor or a MEMORY device or something else, which clearly involves components with major structural and/or functional differences from each other.
Therefore, due to the open-ended language in claim 8, it is UNCLEAR what the claimed “circuit unit”, “unit circuits” and “drive unit” exactly are when broadened with alternative meaning outside the technological scope of a CMOS imager sensor which has a “pixel array”, “pixels” and “vertical/row driver”.
	Examiner recommends and invites Applicant’s Representative to schedule an interview to help accelerate prosecution of this application towards allowance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

See “Response to Arguments” above.

Independent claim 8 was amended (throughout the claim) with the language: “circuit unit”, “unit circuits” and “drive unit”.

However, it is UNCLEAR what the claimed “circuit unit”, “unit circuits” and “drive unit” exactly are when broadened with alternative meaning outside the technological scope of a CMOS imager sensor which has a “pixel array”, “pixels” and “vertical/row driver”.

Due to the lack of clarity in meaning, claim 8 is rejected for being indefinite.


Allowable Subject Matter
Claims 1-7 and 9-13 are allowed.
Per the amendment/arguments filed on 11/05/2020, Applicant amended the independent claims to overcome the prior art of record AND upon further consideration of the prior art of record in view of an updated prior art search, the Examiner has determined that Applicant’s claimed invention (claims 1-7 & 9-13) is now allowable.
For these claims, Applicant’s claimed invention is related to a solid state image sensor having a vertically stacked substrate architecture (i.e. Fig. 5, 11A, 11B & 12) and having plural types of control circuitry (i.e. row & column drivers, CDS & ADCs) arranged to control an image sensor, in general, as also known in prior art (see art cited in PTO-892).
However, the prior art, taken alone or in reasonable combination, does not teach a solid state image sensor comprising Applicant’s claimed limitation (with emphasis in bold): 
“a second semiconductor substrate provided with at least a control circuit unit  comprising a first control line driver  and a second control line driver, wherein a pixel control line in the first group and a pixel control line in the second group transmit control signals to pixels in a common row of the matrix, the first control line driver is configured to drive the first group of pixel control lines, and the second control line driver is configured to drive the second group of pixel control lines”, as analogously stated in claim 1 and claim 9. -- See Figures 11A, 11B, 12 & 13 and para [0109-0115].
Therefore, claims 1-7 and 9-13 are now allowed.
Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes (with emphasis in bold): 
“A solid state image sensor comprising:
a second semiconductor substrate provided with at least a control circuit unit comprising a first control line driver and a second control line driver, 
wherein a pixel control line in the first group and a pixel control line in the second group transmit control signals to pixels in a common row of the matrix, the first control line driver is configured to drive the first group of pixel control lines, and the second control line driver is configured to drive the second group of pixel control lines”.
Claims 2-7 & 11-13 are allowed for depending from allowable claim 1.
	
Regarding independent claim 9, an electronic device with a solid state image sensor, comprises similar allowable limitations recited in claim 1 and therefore is allowable.
Claim 10 is allowed for depending from allowable claim 9.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY TREHAN whose telephone number is 571-270-5252.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKSHAY TREHAN/
Examiner, Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698